 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL INGRAM EL,                               No. 2:18-cv-1976-MCE-EFB PS
12                      Plaintiff,

13           v.                                        ORDER
14    JO CRAIL, WESTERN MUTUAL
      INSURANCE, RESIDENCE MUTUAL
15    INSURANCE,

16                      Defendants.

17

18          On October 10, 2018, defendants moved to dismiss plaintiff’s complaint for lack of

19   jurisdiction pursuant to Federal Rule of Civil (“Rule”) 12(b)(6). ECF No. 12. Defendants

20   noticed the motion for hearing on November 28, 2018. Id. On October 31, 2018, plaintiff filed a

21   first amended complaint. ECF No. 16.

22          Rule 15 permits a party to amend its complaint once as a matter of course within 21 days

23   after service of a motion under Rule 12(b). Fed. R. Civ. P. 15(a)(1)(B). Here, plaintiff was

24   entitled to amend her complaint without leave of court because she filed her amended complaint

25   on October 31, 2018, 21 days after defendants moved to dismiss. Thus, plaintiff’s first amended

26   complaint supersedes the original complaint, which defendants’ motion seeks to dismiss,

27   rendering the original complaint of no legal effect and the motion to dismiss moot. See Ramirez

28   v. Silgan Containers, 2007 WL 1241829, at *6 (E.D. Cal. Apr. 26, 2007).
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. This action will proceed on plaintiff’s first amended complaint. ECF No. 16.
 3          2. Defendants’ motion to dismiss (ECF No. 12) is denied as moot and the November 28,
 4   2018 hearing thereon is vacated.
 5          3. Defendants shall file a response to plaintiff’s amended complaint within the time
 6   prescribed in the Federal Rules of Civil Procedure.
 7   DATED: November 1, 2018.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
